Title: From Thomas Jefferson to Nathaniel Pope, 7 October 1791
From: Jefferson, Thomas
To: Pope, Nathaniel



Sir
Monticello Octob. 7. 1791.

Colo. Nicholas Lewis having declined the care of my affairs, I have been obliged so to arrange them as that much more attention to them falls on myself, and particularly as to the direction of the collection and payment of my debts: and as my occupations at Philadelphia permit me to come here but once a year, I am obliged while here to take arrangements for the year following. It is for this reason I am obliged to point out at this time what is to be done with the monies due from Robert Lewis and Samuel Woodson when you shall have recovered and recieved them. Having to pay to Mr. James Strange of Richmond for Donald Scott & co. £97–14–6¾and to Andrew Donald of Osborne’s for Wm. & James Donald & co. £27–3–9. both current money and with interest from Apr. 19.1791. I have this day inclosed orders on you in favor of these gentlemen for those sums and shall give Mr. Dobson an order for the balance charges being first deducted, when you shall have collected the money, which I hope you will do with all the expedition the law will admit. I am in hopes you received Colo. Lewis’s letter in time to stop the suit against Lewis and Ware, as it was found that the order on them in favor of Trents had been larger than he had imagined, and, if paid, must have taken the whole balance. Any letters you may be pleased to favor me with will come safely by post to Philadelphia. I am Sir, with great esteem your mo. obedt. humble servt,

Th: Jefferson

